

113 HR 3133 IH: Marriage and Religious Freedom Act
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3133IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Labrador (for himself, Mr. Pitts, Mrs. Hartzler, Mr. McIntyre, Mr. Scalise, Mr. Franks of Arizona, Mr. Meadows, Mr. Fleming, Mr. Lipinski, Mr. Garrett, Mr. Bridenstine, Mr. Daines, Mr. Boustany, Mrs. Bachmann, Mrs. Wagner, Mr. Brady of Texas, Mr. Collins of New York, Mr. Pearce, Mr. Walberg, Mrs. Black, Mr. Hultgren, Mr. Broun of Georgia, Mr. Harper, Mr. Cassidy, Mr. Cramer, Mr. Aderholt, Mr. Mulvaney, Mr. Bishop of Utah, Mr. Rokita, Mr. Sanford, Mr. Marino, Mr. Long, Mr. Graves of Georgia, Mr. Sessions, Mr. Flores, Mr. Duncan of South Carolina, Mr. Jordan, Mr. Weber of Texas, Mr. Huizenga of Michigan, Mr. Stutzman, Mr. Kingston, Mr. LaMalfa, Mr. Salmon, Mr. Cotton, Mr. Kelly of Pennsylvania, Mr. Fortenberry, Mr. Harris, Mr. Miller of Florida, Mr. Bentivolio, Mr. Hall, Mr. Rogers of Alabama, Mr. Lamborn, Mr. Palazzo, Mr. Rothfus, Mr. Roe of Tennessee, Mr. Chaffetz, Mr. Gohmert, Mr. Stewart, Mr. Smith of New Jersey, Mr. Chabot, Mr. Southerland, Mr. Jones, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent adverse treatment of any person on the basis of views held with respect to marriage.1.Short titleThis Act may be cited as the Marriage and Religious Freedom Act.2.FindingsCongress finds the following:(1)Leading legal scholars concur that conflicts between same-sex marriage and religious liberty are real and should be legislatively addressed.(2)As the President stated in response to the decision of the United States Supreme Court on the Defense of Marriage Act in 2013, Americans hold a wide range of views on the issue of same-sex marriage, and maintaining our Nation’s commitment to religious freedom is vital.(3)Protecting religious freedom from Government intrusion is a Government interest of the highest order. Legislatively enacted measures advance this interest by remedying, deterring, and preventing Government interference with religious exercise in a way that complements the protections mandated by the First Amendment to the United States Constitution.(4)Laws that protect the free exercise of religious beliefs about marriage will encourage private citizens and institutions to demonstrate similar tolerance and therefore contribute to a more respectful, diverse, and peaceful society.3.Protection of the free exercise of religious beliefs(a)In generalThe Federal Government shall not take an adverse action against a person, on the basis that such person acts in accordance with a religious belief that marriage is or should be recognized as the union of one man and one woman, or that sexual relations are properly reserved to such a marriage.(b)Adverse action definedAs used in subsection (a), an adverse action means any action taken by the Federal Government—(1)acting through the Administrator of the Internal Revenue Service, to—(A)deny or revoke an exemption from taxation under section 501 of the Internal Revenue Code of 1986 of such person; or(B)disallow a deduction for Federal tax purposes of any charitable contribution made to or by such person;(2)to deny or exclude such person from receiving any Federal grant, contract, cooperative agreement, loan, license, certification, accreditation, employment, or other similar position or status;(3)to deny or withhold from such person any benefit under a Federal benefit program; or(4)to otherwise discriminate against such person.4.Judicial relief(a)Cause of actionA person may assert an actual or threatened violation of this Act as a claim or defense in a judicial proceeding and obtain compensatory damages, injunctive relief, declaratory relief, or any other appropriate relief against the Federal Government. Standing to assert a claim or defense under this section shall be governed by the general rules of standing under article III of the Constitution.(b)Attorneys’ feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting Marriage and Religious Freedom Act, after the Religious Land Use and Institutionalized Persons Act of 2000,.(c)Authority of United States To enforce this actThe Attorney General of the United States may bring an action for injunctive or declaratory relief to enforce compliance with this Act. Nothing in this subsection shall be construed to deny, impair, or otherwise affect any right or authority of the Attorney General, the United States, or any agency, officer, or employee of the United States, acting under any law other than this subsection, to institute or intervene in any proceeding.5.Rules of construction(a)Broad constructionThis Act shall be construed in favor of a broad protection of religious beliefs, to the maximum extent permitted by the terms of this Act and the Constitution.(b)No preemption, repeal, or narrow constructionNothing in this Act shall be construed to preempt State law, or repeal Federal law, that is equally as protective of religious beliefs as, or more protective of religious beliefs than, this Act. Nothing in this Act shall be considered to construe any State or Federal law protecting religious beliefs more narrowly than such law otherwise would be construed.(c)SeverabilityIf any provision of this Act or any application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this Act and the application of the provision to any other person or circumstance shall not be affected.6.DefinitionsIn this Act:(1)Federal benefit programThe term Federal benefit program has the meaning given that term in section 552a of title 5, United States Code.(2)Federal GovernmentThe term Federal Government includes a branch, department, agency, instrumentality, or official of the United States.(3)PersonThe term person has the meaning given such term in section 1 of title 1, United States Code, and includes any person regardless of religious affiliation or lack thereof, and regardless of for-profit or nonprofit status.